—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered December 19, 1996, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit (see, People v Ellis, 81 NY2d 854; People v Garcia, 75 NY2d 973; People v Rivera, 71 NY2d 705; People v Wicker, 229 AD2d 602; People v Sullivan, 153 AD2d 223).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Friedmann, Schmidt and Smith, JJ., concur.